McCLURE, Justice,
dissenting.
The majority concludes that D.A.R. was in custody at the time he made his statements regarding possession of the gun and its whereabouts and that the statements are inadmissible because the State failed to establish compliance with Section 51.095(a)(5). In reaching this decision, the majority misapplies the objective test mandated by Dowthitt and Stansbury v. California. Under an objective standard, *514D.A.R. was not in custody at the time he made the statements and compliance with Section 51.095(a)(5) was not triggered. Because I believe the statements are admissible under Section 51.095(a)(2), I respectfully dissent.

General Law Governing Custody Determination

The Supreme Court held in Miranda v. Arizona that a person questioned by law enforcement officers after being taken into custody or otherwise deprived of his freedom of action in any significant way must first receive certain warnings, known commonly as the Miranda warnings. Stansbury v. California, 511 U.S. 318, 322, 114 S.Ct. 1526, 128 L.Ed.2d 293 (1994), citing Miranda v. Arizona, 384 U.S. 436, 444, 86 S.Ct. 1602, 1612, 16 L.Ed.2d 694 (1966). Statements elicited in noncompliance with this rule may not be admitted for certain purposes in a criminal trial. Stansbury, 511 U.S. at 322, 114 S.Ct. at 1528; see Tex.Code CRIm.PROcAnn. art. 38.22 (Vernon 1979 and Vernon Supp.2002). The Miranda requirements apply only to a statement stemming from custodial interrogation. Thompson v. Keohane, 516 U.S. 99, 102, 116 S.Ct. 457, 460, 133 L.Ed.2d 383 (1995); see Tex.Code CRIm.Proc.Ann. art. 38.22, § 5 (Vernon 1979).
Custodial interrogation is questioning initiated by a law enforcement officer after a person has been taken into custody or otherwise deprived of his freedom in any significant way. Thompson, 516 U.S. at 107, 116 S.Ct. at 463; Cannon v. State, 691 S.W.2d 664, 671 (Tex.Crim.App.1985), cert. denied, 474 U.S. 1110, 106 S.Ct. 897, 88 L.Ed.2d 931 (1986). A reviewing court employs an objective standard in making the custody determination. A person is in custody only if, under the circumstances, a reasonable person would believe that his freedom of movement was restrained to the degree associated with a formal arrest. Dowthitt v. State, 931 S.W.2d 244, 254 (Tex.Crim.App.1996), citing Stansbury v. California, 511 U.S. 318, 322-24, 114 S.Ct. 1526, 1528-30, 128 L.Ed.2d 293, 298-99 (1994). The “reasonable person” standard presupposes an innocent person. Dowthitt, 931 S.W.2d at 254. Traditionally, courts have considered four factors in making the custody determination: (1) whether probable cause to arrest existed at the time of questioning; (2) subjective intent of the police; (3) focus of the investigation; and (4) subjective belief of the defendant. Dowthitt, 931 S.W.2d at 254. Both Stansbury and Dowthitt clarify that the determination of custody depends on the objective circumstances of the interrogation, not on the subjective views harbored by either the interrogating officers or the person being questioned. Stansbury, 511 U.S. at 323, 114 S.Ct. at 1529. Thus, the subjective intent of both the police and the defendant are irrelevant except to the extent that they may be manifested in the words or actions of the investigating officers. Dowthitt, 931 S.W.2d at 254.
The following situations generally constitute custody:
(1) when the suspect is physically deprived of his freedom of action in any significant way;
(2) when a law enforcement officer tells the suspect he cannot leave;
(3) when a law enforcement officer creates a situation that would lead a reasonable person to believe that his freedom of movement has been significantly restricted; and
(4) when there is probable cause to arrest and a law enforcement officer does not tell the suspect that he is free to leave.
Dowthitt, 931 S.W.2d at 255.
In the first three situations, the restriction upon freedom of movement must *515amount to a degree associated with an arrest and not merely an investigative detention. Id. In the fourth situation, the officer’s knowledge of probable cause must be manifested to the suspect. Id. Such manifestation could occur if information substantiating probable cause is related by the officers to the suspect or by the suspect to the officers. Id. Custody is established under the fourth situation if the manifestation of probable cause, combined with other circumstances, would lead a reasonable person to believe that he is under restraint to the degree associated with an arrest. Id.

Custody in the Context of Juvenile Law

The admissibility of a juvenile’s oral and written statements is governed by Section 51.095 of the Texas Family Code. If a child is found to be in custody, the requirements of Sections 51.095(a)(1) or 51.095(a)(5) apply. See Tex.FaM.Code Ann. § 51.095(d)(2) (Vernon Supp.2002). Consistent with Article 38.22, however, the requirements of Section 51.095(a) do not preclude the admission of a statement made by a child if the statement does not stem from custodial interrogation. Tex. Fam.Code Ann. § 51.095(b) (Vernon Supp. 2002). Two intermediate appellate courts have recently modified the test when considering whether a juvenile is in custody so that consideration is given to the age of the juvenile. See Jeffley v. State, 38 S.W.3d 847, 855 (Tex.App.—Houston [14th Dist.] 2001, pet. refd); In re V.P., 55 S.W.3d 25, 31 (Tex.App.—Austin 2001, pet. denied); In re L.M., 993 S.W.2d 276, 289 (Tex.App.—Austin 1999, pet. denied). The inquiry, as modified, is whether, based upon the objective circumstances, a reasonable child of the same age would believe his or her freedom of movement was significantly restricted. Jeffley, 38 S.W.3d at 855; In re L.M., 993 S.W.2d at 289. In both of these cases, the courts adhered to the view that this is an objective test. See Jeffley, 38 S.W.3d at 855 (stating that under the modified standard, the determination of custody is based entirely upon objective circumstances); In re L.M., 993 S.W.2d at 289 (stating that its holding does not conflict with the standard applied in earlier cases but expressly provides for consideration of age under the reasonable-person standard established in Stansbury). Like the majority, I believe the age of the juvenile is an appropriate consideration when examining the custody issue but it must be reiterated that the test remains an objective one.

Application of the Law to the Facts

Applying a de novo standard of review, I turn now to an examination of the facts in light of the four situations described in Dowthitt. With respect to the first, there is no evidence that Gonzalez physically deprived D.A.R. of his freedom in any significant way. There is no evidence that the security guard who retrieved D.A.R. from class placed her hands on the juvenile. Gonzalez did not handcuff D.A.R., place his hands on him, or otherwise physically restrict his freedom of movement. While Gonzalez closed the door to his office, he did not lock it. Once D.A.R. admitted that he had been in possession of the gun, Gonzalez still did not handcuff him or take him into physical custody. These facts certainly show the kind of restriction of movement involved in an investigative detention, but not an arrest. It is even more apparent that the second situation is not applicable here since Gonzalez never advised D.A.R. that he could not leave.
Under the third scenario, a reviewing court must analyze whether a law enforcement officer has created a situation that would lead a reasonable juvenile to believe that his freedom of movement has been *516significantly restricted to the degree associated with an arrest as opposed to an investigative detention. D.A.R. had been summoned to the assistant principal’s office earlier that morning, patted down, and questioned about the gun by the assistant principal in the presence of Officer Gonzalez. D.Á.R. denied the allegations and was released to return to class. A short time later, he was again summoned to the school offices, this time by Officer Gonzalez. Gonzalez closed the door to his office, but did not lock it, and began to question D.A.R. about the other students’ allegations that he had brought a gun to school. In considering these circumstances, I am aware there a juvenile would likely perceive a difference between being questioned by the assistant principal and by the on-campus police officer. However, even station house questioning does not, in and of itself, constitute custody. Dowthitt, 931 S.W.2d at 255; Jeffley, 38 S.W.3d at 855. Given the totality of the circumstances, including the fact that D.A.R. had been released earlier to return to class, a reasonable juvenile would have understood he was being temporarily detained for questioning about the gun but would not have believed his freedom of movement had been restricted to the degree associated with an arrest. See Jeffley, 38 S.W.3d at 855 (juvenile not in custody where she went to police station at request of police and there were no threats, express or implied, that she would be forcibly taken); see also Stone v. State, 583 S.W.2d 410, 413 (Tex.Crim.App.1979) (interrogation was non-eustodial where suspect, after being questioned twice and released, went to the police station; was given a polygraph test which he failed; was told he would probably be charged; was not placed under arrest or told he could not leave; and made a statement).
Although the majority does not explicitly so state, it appears to hold that custody is established under the fourth situation because probable cause existed to arrest D.A.R. and Gonzalez did not tell him he was free to leave. I agree with the majority that probable cause existed to arrest D.A.R. once he admitted to possessing the weapon. Probable cause also existed based upon the totality of the circumstances, including the statement of the student who told Officer Gonzalez that she had seen D.A.R. with the gun that morning before school. I further agree that Gonzalez did not tell D.A.R. he was free to leave. But the majority does not complete the analysis by addressing whether Gonzalez manifested this knowledge of probable cause to D.A.R. or whether a reasonable juvenile would have believed that probable cause existed.
Before D.A.R. admitted he had brought a gun, to school, Gonzalez never told him that there was probable cause to arrest him based upon the statement of the girl who had actually seen the gun. In fact, Gonzalez was careful not to relate this information to D.A.R. because Gonzalez wanted to protect the identity of the informant. While Gonzalez told D.A.R. it could not be a coincidence that so many students were saying that he had a gun, it is unlikely that a reasonable juvenile would believe he had been taken into custody based upon what amounted to school gossip, particularly since D.A.R. had been released earlier despite being questioned about the gun. Based upon these facts, I would find that knowledge of probable cause had not been manifested to D.A.R., and therefore, D.A.R. was not in custody at the time he made his admission to Officer Gonzalez. See Stone, 583 S.W.2d at 413. Consequently, the State was not required to demonstrate compliance with Section 51.095(a)(5) in order for this statement to be admissible.
*517Turning to an examination of the facts surrounding the second statement, once D.A.R. admitted possession of the gun, probable cause clearly existed. A reasonable juvenile may have concluded that he could be taken into custody at that point. The facts show, however, that Officer Gonzalez did not handcuff D.A.R. or otherwise indicate that the circumstances had changed. Instead, he simply asked D.A.R. to take him to the weapon. I would find that even with the existence of probable cause, the circumstances would not lead a reasonable juvenile to believe that he was under restraint to the degree associated with an arrest. Consequently, D.A.R. was not in custody at the time he made the second statement.

Section 51.095(a)(2) and Voluntariness

The juvenile court determined that D.A.R.’s statements were admissible under Section 51.095(a)(2) which provides that a statement of a child is admissible in evidence if:
[T]he statement is made orally and the child makes a statement of facts or cir-eumstances that are found to be true and tend to establish the child’s guilt, such as the finding of secreted or stolen property, or the instrument with which the child states the offense was committed.
Tex.Fmi.Code Ann. § 51.095(a)(2) (Vernon Supp.2002).
This provision, which is substantially similar to Article 38.22, Section 3(c),1 allows the admission of certain oral statements made by a juvenile while not in custody.2 Even in the absence of custody, due process may be violated by statements that are not voluntarily given. Wolfe v. State, 917 S.W.2d 270, 282 (Tex.Crim.App.1996); In re V.M.D., 974 S.W.2d 332, 346 (Tex.App.—San Antonio 1998, no pet.). Therefore, if a juvenile raises an allegation of involuntariness with respect to a noncustodial oral statement that the State seeks to admit pursuant to Section 51.095(a)(2), he is entitled to a hearing outside the presence of the jury to determine the statement’s admissibility.3 At the hearing, the State has the burden to *518prove by a preponderance of the evidence that the statement was given voluntarily. See Alvarado v. State, 912 S.W.2d 199, 211 (Tex.Crim.App.1995). Further, the trial court is the sole judge of the weight and credibility of the evidence, and the trial court’s finding may not be disturbed on appeal absent a clear abuse of discretion. Alvarado, 912 S.W.2d at 211.
A statement is “involuntary,” for purposes of federal due process, only in the presence of official, coercive conduct of such a nature that any statement obtained thereby was unlikely to have been the product of an essentially free and unconstrained choice by its maker. Alvarado, 912 S.W.2d at 211. Due process is violated only by confessions that are not in fact freely given rather than by mere noncompliance with prophylactic rules.4 See Wolfe, 917 S.W.2d at 282. Absent coercive police conduct causally related to the confession, there is simply no basis for concluding that any state actor has deprived a criminal defendant of due process of law. Id. In judging whether a juvenile confession is voluntary, the trial court must look to the totality of circumstances. Darden v. State, 629 S.W.2d 46, 51 (Tex.Crim.App.1982); In re V.M.D., 974 S.W.2d at 346.
As evidence of coercion, D.A.R. points to the evidence that he was removed from class and questioned by a uniformed and armed police officer without being given his Miranda warnings. The requirements of Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966) are not applicable to statements resulting from non-custodial interrogation. Oregon v. Mathiason, 429 U.S. 492, 97 S.Ct. 711, 50 L.Ed.2d 714 (1977). Therefore, the absence of those warnings does not demonstrate the type of coercion that would establish a due process violation. See Wolfe, 917 S.W.2d at 282. Likewise, an interview of one suspected of a crime by a police officer will always have coercive aspects to it, simply by virtue of the fact that the police officer is part of a law enforcement system which may ultimately cause the suspect to be charged with a crime. See Mathiason, 429 U.S. at 495, 97 S.Ct. at 714. Being questioned by a police officer about a crime does not constitute the kind of coerciveness which will establish a due process violation even where the suspect is a juvenile. In the absence of any evidence of coercion, I' would find that the trial court properly determined the statement is admissible pursuant to Section 51.095(a)(2). With these comments, I dissent.

. Article 38.22, Section 3(c) provides: Subsection (a) of this section shall not apply to any statement which contains assertions of facts or circumstances that are found to be true and which conduce to establish the guilt of the accused, such as the finding of secreted or stolen property or the instrument with which he states the offense was committed. TexCode Crim.Proc.Ann. art. 38.22, § 3(c) (Vernon Supp.2002).


. The statute may also apply to custodial statements. See e.g., Robertson v. State, 871 S.W.2d 701, 713-14 (Tex.Crim.App.1993); Braddock v. State, 5 S.W.3d 748, 753-54 (Tex.App.—Texarkana 1999, no pet.); Taylor v. State, 874 S.W.2d 362, 365 (Tex.App.—Fort Worth 1994, no pet.). In such a case, volun-tariness is established by showing compliance with Miranda.


. Once the voluntariness issue is raised, the due process guarantee requires the trial court to hold a hearing on the admissibility of the statement outside the presence of the jury. Jackson v. Denno, 378 U.S. 368, 380, 84 S.Ct. 1774, 1782-83, 12 L.Ed.2d 908 (1964). Article 38.22, Section 6 and Texas Rule of Evidence 104(c) contain the same requirement. TexCode Crim.Proc.Ann. art. 38.22, § 6 (Vernon 1979); Tex.R.Evid. 104(c) ("In a criminal case, a hearing on the admissibility of a confession shall be conducted out of the hearing of the jury. All other civil or criminal hearings on preliminary matters shall be conducted out of the hearing of the jury when the interests of justice so require or in a criminal case when an accused is a witness and so requests.”). Even though Section 51.095 does not expressly require a separate hearing, the due process clause, and therefore, Rule 104(c) requires it in a juvenile case where the issue is properly raised. Despite D.A.R.’s objection raised in his written motion to suppress, the trial court did not expressly rule on the voluntariness issue.


. Miranda applies only to statements made during custodial interrogation. Miranda, 384 U.S. at 444, 86 S.Ct. at 1612.